DETAILED ACTION
This action is in response to continued examination under 37 CFR 1.114 filed on 02/09/2021.  Claims 1, 3-5, 7-10, 12, 15-28 are pending; claims 2, 6, 11, 13-14 are canceled; claims 8, 16-20 are withdrawn; claims 24-28 are added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 (1)-(2) have been considered by the examiner.
Election/Restrictions
Claims 1, 12 are generic and allowable. Claim 8, is previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an 
Claims 1, 3-5, 7-10, 12, 15, 21-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16-20 are directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142  has been rejoined, the restriction requirement between groups1-2 as set forth in the Office action mailed on 02/07/2020 is hereby withdrawn.
 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12, 15-28 are allowed.

The prior art of record alone or in combination neither discloses nor renders obvious a friction plate for use in a clutch assembly of a wet friction system including a lubricant, with the clutch assembly including a shaft, specifically, “an interior core surface defining said bore and adapted to be coupled to the shaft, an exterior core surface radially spaced from said interior core surface with respect to said axis such that said exterior core surface surrounds said interior core surface about said axis, and wherein said second thickness is greater than said first thickness such that said fluid directing portion is configured to direct the lubricant axially away from at least one of said first and second clutch faces along said axis during rotation of said core plate for limiting drag torque in the clutch assembly; wherein said fluid directing portion is adjacent said exterior core surface” and in combination with the remaining structure of claim 1.
The prior art of record alone or in combination neither discloses nor renders obvious a clutch assembly for use in a wet friction system including a lubricant, specifically, “an interior core surface defining said bore and coupled to said shaft, an exterior core surface radially spaced from said interior core surface with respect to said axis such that said exterior core surface surrounds said interior core surface about said axis,  and wherein said second thickness is greater than said first thickness such that said fluid directing portion is configured to direct the lubricant axially away from at least one of said first and second clutch faces along said axis during rotation of said core plate for limiting drag torque in the clutch assembly; wherein said fluid directing portion  and in combination with the remaining structure of claim 12.
The prior art of record alone or in combination neither discloses nor renders obvious a method of making a core plate of a friction plate for use in a clutch assembly in a wet friction system; specifically, “an interior core surface defining a bore extending along an axis and adapted to be coupled to a shaft, an exterior core surface radially spaced from the interior core surface with respect to the axis such that the exterior core surface surrounds the interior core surface about the axis, wherein the second thickness is greater than the first thickness such that said fluid directing portion is configured to direct lubricant axially away from the first and second clutch faces along the axis during rotation of the core plate for limiting drag torque in the clutch assembly; and wherein said fluid directing portion is adjacent said exterior core surface” and in combination with the remaining steps of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Graham (US 3695406) discloses disk plates for clutch having core plate, groove 12g see Fig.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659